Crew III, J.
Appeal from a judgment of the County Court of Washington County (Hemmett, Jr., J.), rendered June 14, 1996, convicting defendant upon his plea of guilty of the crime of conspiracy in the fourth degree.
By decision dated September 11, 1997 (242 AD2d 787), we withheld determination and remitted this matter to County Court with directions that the court comply with the previous plea agreement by either granting a motion to dismiss the first count of the indictment or permitting defendant to withdraw his plea. Pursuant to that decision, a hearing was held in County Court wherein the court stated, inter alia, “[the Appellate Division] understood that you understand the first count would be dismissed and they sent it back here so that the record could be clarified that [the plea bargain] was accepted by the court. I am clarifying the record that it was accepted by the court and the plea agreement that you were offered was completed.”
While County Court perhaps was not as articulate as it might have been, it is clear that County Court was memorializing, on the record, that the People’s motion was accepted and that the first count of the indictment was dismissed, thereby satisfying the terms of the plea bargain. Accordingly, we now affirm the judgment of conviction.
Mikoll, J. P., Mercure and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.